 Case 1:18-cv-01806-CFC Document 32 Filed 04/04/19 Page 1 of 1 PageID #: 701



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

STATE FARM MUTUAL AUTOMOBILE                         :
INSURANCE COMPANY and STATE                          :
FARM FIRE AND CASUALTY COMPANY,                      :
                                                     :
       Plaintiffs,                                   :
                                                     :
               v.                                    : C.A. No. 1:18-cv-01806-CFC
                                                     :
DELAWARE DIAGNOSTIC &                                : JURY TRIAL DEMANDED
REHABILITATION CENTER, P.A.;                         :
CONRAD K. KING, JR., M.D., P.A.;                     :
DAMON D. CARY, D.O., P.A.; CONRAD K.                 :
KING, JR.; DAMON D. CARY; and                        :
WILLIAM R. ATKINS, JR.                               :
                                                     :
       Defendants.                                   :

  DEFENDANTS DELAWARE DIAGNOSTIC & REHABILITATION CENTER, P.A.
          AND WILLIAM R. ATKINS, JR.’S MOTION TO DISMISS

       Defendants Delaware Diagnostic & Rehabilitation Center, P.A. and William R. Atkins,

Jr. (the “Atkins Defendants”), pursuant to Federal Rules of Civil Procedure 12(b)(6) and 9(b)

hereby move to dismiss this action and all claims against the Atkins Defendants. The grounds

for this motion are set forth in an Opening Brief filed simultaneously herewith.

                                                            /s/ Adam L. Balick (#2718)
                                                            Adam L. Balick (#2718)
                                                            Melony Anderson (#4377)
                                                            Nathan Trexler (#5665)
                                                            Balick & Balick, LLC
                                                            711 King Street
                                                            Wilmington, Delaware 19801
                                                            (302) 658-4265
                                                            abalick@balick.com
                                                            manderson@balick.com
                                                            ntrexler@balick.com

Dated: April 4, 2019                                 Attorneys for the Atkins Defendants
